DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 23, 24, 26, 30-32, 35 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in Claim 20 that “said first part-face disposed at a first external angle of greater than 180° and smaller than 220° relative to said second part-face” is new matter.  The first part face is only disclosed as being at this angle with a part-face on the same lateral face.  To the contrary, claim 20 sets forth the first and second part-faces being on adjacent lateral faces.  Appropriate correction required.
The recitation that “a support chamfer toward said lateral faces” in claim 20 is new matter.  The disclosure, at the time of filing, does not provide support for a chamfer being “toward said lateral faces” as is now claimed.  Appropriate correction required.
Claim 41 recites “said active primary cutting edge and secondary cutting edge are coplanar” in Lines 2-3.  There is no support at the time of filing for the cutting edges being coplanar.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23, 24, 26, 27, 30-32, 35 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “a support chamfer toward said lateral faces;” which creates indefiniteness within the claim.  It is not clear what is meant by a support chamfer being toward the lateral faces.  Moreover, it is not clear if the support chamfer needs only be “toward” one of the lateral faces to qualify or must be “toward” all of the lateral faces somehow.  Appropriate correction required.
Claim 32 recites to “a lower side primary cutting edge and a lower-side secondary cutting edge at a transition from said part-faces to said lower side.”  It is not clear which part-faces are being referenced as there are three.  Moreover, it is unclear what the relationship is between the 
Claim 40 recites “said active primary cutting edge and secondary cutting edge are straight” in Lines 2-3.  It is unclear what is meant by “are straight.”  Merely stating that “each” is straight in combination with the recitation in claim 20 that there is n-fold symmetry would accomplish what is likely intended.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23, 24, 26, 30-32, 35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (US Pub. No. 2012/0093596 A1).
(Claims 20 and 26) Ishi discloses a peeling plate (1) that includes a plate body having an upper side (2), a lower side (3), and a symmetry axis (extending between the upper and lower sides as well as through the center of the mounting hole (7)), said plate body being a right prism (base surfaces relative to side surfaces in a similar manner as the invention disclosed in the present Application); n lateral faces (4; Fig. 2b) extending between said upper side and said lower side, n being five or six (Fig. 2a), and n lateral edges (side face portion associated with corner cutting edge (54)) respectively formed between said n lateral faces; said upper side (2), in a plan view thereof (Fig. 2a), having a shape of a substantially regular pentagon or a substantially regular hexagon (Fig. 2a; ¶ 0017); an active primary cutting edge (51) and an active secondary cutting edge (53) are each formed at a transition from a first lateral face and a second lateral face, 
The peeling plate includes at least one first part-face (Fig. 2b), which conjointly with said upper side forms the active secondary cutting edge (53), configured on said second lateral face;  at least one second part-face (Fig. 2b), which conjointly with said upper side forms a portion of the active primary cutting edge (51), configured on said first lateral face.  The first part-face defines with said second part-face an external angle (Figs. 2a, 3).  Yet, Ishi does not explicitly disclose the first part-face enclosed with said further part-face an external angle within the range or value claimed.  Nevertheless, the angle at which the part-faces of the secondary cutting edge and the primary cutting edge are result-effective variables because they impact the amount of material cut and the forces acting upon the cutting edges, which impacts the life of the peeling plate.  Thus, at a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with the angle as claimed in order to optimize the cutting performance and forces acting upon the cutting edges as a function of operational parameters.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
(Claim 21) n equals six (¶ 0017).
(Claim 23) The secondary cutting edge (53) has a length of 1/6 to 1/2 of a length of said active primary cutting edge (¶ 0017).
(Claim 24) The primary cutting edges and/or said secondary cutting edges are linear edges (¶ 0022; Figs. 2a, 2b, 3).
(Claim 30) The peeling plate is a double-side peeling plate (Figs. 1-3, 5; ¶ 0020).
(Claim 31) A primary cutting edge (51) that is associated with said lower side and a secondary cutting edge (53) that is associated with said lower side formed at a transition from at least one said lateral face to said lower side (Figs. 1-3, 5; ¶ 0020).
(Claim 32) The peeling plate is a double-sided peeling plate (Figs. 1-3, 5; ¶ 0020) with a lower-side primary cutting edge (51) and a lower-side secondary cutting edge (53) that is at a transition from said part-faces to said lower side (Fig. 2b).  In an effort to address Applicant’s argued-for interpretation, in an alternative interpretation where the primary cutting edge is 51, 52, the lower-side secondary cutting edge intersects a part-face that is a clearance face of the primary cutting edge.
(Claim 35) The peeling insert includes a chip removal geometry (8; ¶ 0040) formed on at least one of the upper or lower side.
(Claim 37) The active primary cutting edge can be a round cutting edge having a radius of curvature (¶ 0024).  While the reference does not explicitly disclose the radius of curvature, the radius of curvature is a result-effective variable because it impacts the forces acting upon the cutting edge and therefore life of the peeling plate.  Therefore, at a time prior to filing it would see In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. at 118-19.
(Claims 38 and 40) The active primary and active secondary cutting edges, being part of one of the cutting edges designated as Detail 5.  That edge is disclosed as being either linear or curved in a top view (¶¶ 0022, 0024).  While the reference does not explicitly disclose the radius of curvature, the radius of curvature is a result-effective variable because it impacts the forces acting upon the cutting edge and therefore life of the peeling plate.  Therefore, at a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with the curvature as claimed in order to optimize the cutting performance and forces acting upon the cutting edges as a function of operational parameters.  see In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. at 118-19.
(Claim 39) A tool holder and one or a plurality of peeling plates mounted in the holder (Figs. 5-7).
(Claim 41) The active primary cutting edge and the active secondary cutting edge are coplanar in a side view (Fig. 2b).
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that the “support chamfer” has a specific meaning, which is that it is on a clearance face of the peeling plate.  Applicant also argues that no portion of the primary cutting edge clearance surface forms the secondary edge on the opposite end surface.  Each argument will be analyzed together.
The arguments are being addressed together because each is directed toward unclaimed subject matter.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  see In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  A support chamfer is not defined in the specification or the claims are being on a clearance surface.  Indeed, a clearance surface is not even recited in the claims.  Likewise, a clearance surface of the primary cutting edge of the upper side is not claimed as forming the lower-side secondary cutting edge.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722